Citation Nr: 1029716	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1955.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In January 2010, the Veteran testified before the undersigned.  A 
transcript has been incorporated into the record.  At his 
request, the record was held open for 60 days to allow for the 
submission of additional evidence.  No new evidence was received 
at the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As the Veteran testified in the January 2010 hearing, and as the 
Board has found referred to throughout the record, he receives 
private medical treatment.  Indeed, during his testimony, he 
stated he received treatment for his service-connected 
disabilities specifically from a Dr. "Fadan."  

His representative indicated these private records would be added 
to the record following the hearing; however, no additional 
evidence has been received.  These private reports may contain 
relevant evidence regarding the impact of the Veteran's service-
connected disabilities on his ability to work.  Therefore, the 
AMC/RO should make every effort to obtain them.  

As well, during the Veteran's testimony he referred to his long-
time receipt of Social Security disability benefits, which he 
attributed to his now service-connected disabilities.  Again, 
every effort should be made to determine whether these records 
are available and if they are, to obtain copies of the medical 
evidence used to reach the determination. 

The Board notes that the July 2007 general medical examination 
was conducted without the benefit of a claim file review.  As 
noted already, the Veteran testified he receives private 
treatment for his service-connected disabilities.  Another 
general VA examination is necessary, especially in light of the 
presence in the claims file of private hospital treatment 
reports, dated November to December 1976, that pertain to his 
stroke in November 1976.  

The Board observes that in July 1977, the Veteran submitted a 
claim seeking a pension, citing the stroke he had had in November 
1976 and listing the last time he worked as November 1976.  In 
the July 2007 VA audio examination, he reported to the examiner 
that he has not worked since 1976.  Therefore, it appears that he 
has been unemployed for over 30 years; however, the threshold 
question here is whether he is unemployable.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to provide any private 
medical records, not already in the claims 
file, pertaining to treatment or evaluation 
of his service-connected disabilities, to 
include the those records from a Dr. Fadan, 
as referenced in his January 2010 testimony 
before the Board, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to obtain 
such evidence on his behalf.  

Document any attempts to obtain such records.  
If the AMC/RO is unable to obtain any 
pertinent evidence identified by the Veteran, 
so inform him and request that he obtain and 
submit it.

2.  Contact the Social Security 
Administration to determine whether the 
Veteran is in receipt disability benefits; if 
so, obtain a copy of the determination letter 
and all underlying medical documentation.  
Document any negative replies for the record 
and so inform the Veteran.

3.  After the above listed documents have 
been accounted for, then, afford the Veteran 
an appropriate general medical examination.   

a.  In conjunction with the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place must be included in the report.  All 
indicated tests and studies or any other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner should 
review the results of any testing prior to 
completing the report.

b.  The examiner should indicate the effect 
the Veteran's service-connected disabilities 
have, if any, on his current level of 
occupational impairment.  Specifically, the 
examiner should render an opinion as to 
whether any, some, or all of the service-
connected disabilities alone cause marked 
interference with employment.  

The Board notes that the claims file contains 
private hospital records dated November and 
December 1976 that pertain to the Veteran's 
November 1976 stroke.  The conclusions of the 
examiner should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim by evaluating all evidence obtained 
after the last statement or supplemental 
statement of the case (SSOC) was issued.  

If the benefits sought on appeal remain 
denied, furnish the Veteran an appropriate 
SSOC containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal, including VCAA and 
any other legal precedent

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

